Citation Nr: 0033434	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the veteran has timely filed a substantive appeal on 
the issue of entitlement to special monthly pension based on 
the need for regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to February 
1966.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to special 
monthly compensation on account of the need for regular aid 
and attendance or on account of being housebound.

The May 1999, rating decision also denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The veteran timely filed a Notice of Disagreement as to both 
issues in June 1999.  By rating decision dated in July 2000, 
the RO established service connection for PTSD and assigned a 
50 percent evaluation.  That decision represented a full 
grant of the benefit sought with regard to the claim for 
service connection.  Grantham v. Brown, 114 F .3d 1156 
(1997).

In August 2000, the veteran's representative submitted a 
notice of disagreement with regard to the evaluation provided 
for PTSD.  The RO has not issues a statement of the case in 
response to the notice of disagreement, and these issues must 
be remanded to the RO for the issuance of such a statement of 
the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process); see also Ledford v. West, 136 F.3d 776 
(Fed. Cir. 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).

The United States Court of Veteran's Appeals has held that in 
considering pension claims VA must afford the veteran current 
examinations, and after such examinations, evaluate each of 
the veteran's disabilities in accordance with VA's SCHEDULE 
FOR RATING DISABILITIES, 38 C.F.R. Part 4 (2000).  Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  In the instant case the 
veteran was afforded an examination for aid and attendance or 
housebound status in September 1999; however, that 
examination did not contain information as to the veteran's 
ability to perform many of the functions listed in 38 C.F.R. 
§ 3.352(a) (2000).

Accordingly, the case is REMANDED for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any pertinent disease or disability since 
September 1999.  After securing the 
necessary release(s), the RO should 
obtain copies of all records not already 
contained in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C.A. § 5103A(b)(2)).

2.  The RO should afford the veteran an 
examination to determine his need for aid 
and attendance or to leave his home and 
its immediate premises.  The examiner 
should review the claims folder prior to 
completing the examination.  The examiner 
should report the veteran's visual acuity; 
the extent of any concentric contraction 
of the visual fields; the amount of time 
the veteran is able to be out of bed in a 
typical day; and whether he is able to 
dress or undress himself, keep himself 
ordinarily clean and presentable, lacks 
the ability to feed himself due to 
weakness or incoordination of the upper 
extremities, and can attend to the wants 
of nature without the need for regular 
assistance, as well as whether he needs to 
frequently adjust prosthetic or orthopedic 
devices and is capable of doing so without 
assistance.

3.  Following completion of the above 
development, the RO should review the 
case and prepare a rating decision that 
lists all the veteran's disabilities and 
the percentage evaluation assigned to 
each disability.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
recites the percentage rating for each 
diagnosed disability, cites the 
appropriate diagnostic codes, provides a 
discussion of their applicability to the 
veteran's disabilities.

4.  The RO should also provide the veteran 
with a supplemental statement of the case 
on the issue of entitlement to an original 
evaluation in excess of 50 percent for 
PTSD, and inform him of the steps 
necessary to perfect an appeal as to that 
issue.

5.  In adjudicating the veteran's claims, 
the RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

The RO should then return the case to the Board for 
consideration of any remaining issues for which a valid 
substantive appeal has been submitted.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is advised that 
the examination requested in this remand is deemed necessary 
to evaluate his claim for aid and attendance or housebound 
status, and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

